              Case 8:15-cv-01806-PX Document 132 Filed 05/21/19 Page 1 of 1


                                  IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF MARYLAND


ELGASIM MOHAMED FADLALLA et al


                     Plaintiff                                *

                            v.                                *         Civil No.: PX 15-cv-1806

DYNCORP INTERNATIONAL LLC et al                               *


                    Defendant
                                                            ******

                                                       ORDER OF DEFAULT

           It appears from the records and/or affidavit of Elgasim Mohamed Fadlalla et al that the

summons and Complaint were properly served upon the named Defendant, Invizion, Inc. on

November 28th, 2018 and time for said Defendant to plead or otherwise defend expired on

December 18th, 2018, and that said Defendant has failed to plead or otherwise defend as directed

in said summons and as provided by the Federal Rules of Civil Procedure.

            Therefore, upon the request of the Plaintiff, and pursuant to Rule 55 of the Federal Rules

of Civil Procedure, it is

           ORDERED, that default for want of answer or other defense by said Defendant is

entered this 21st day of May, 2019.

                                                                  FELICIA C. CANNON, CLERK

                                                            By:                 /s/
                                                                  Brian Ulander, Deputy Clerk




U.S. District Court (Rev. 1/2000) - Order of Default
